ate y COURT
US. BIS TRICT OF TEXAS

    
  

é eemnnnne HOF

   

  

pe moenn|
| apne aet
IN THE UNITED STATES DISTRICT COURT need
FOR THE NORTHERN DISTRICT OF TEXAS CLERK, U.S. DIGTRIC! OURT
FORT WORTH DIVISION By. a
TREVOR CHASE TURNBOW § —
§
VS. § CIVIL ACTION NO. 4:21-CV-409-O
§
CARA LEAHY WHITE, ET AL. §

FINDINGS, CONCLUSIONS, AND RECOMMENDATION
REGARDING DEFENDANT DOWD’S MOTION TO DISMISS

Pending before the Court is Defendant Robert K. Dowd’s Motion to Dismiss under Federal
Rule of Civil Procedure (“FRCP”) 12(b)(6), FRCP 8, and FRCP 9 (“Motion to Dismiss”) [doc. 6],
filed March 10, 2021. After reviewing the motion, the Court, in an order dated April 12, 2021,
found that Defendant Dowd had raised several potentially meritorious reasons in his Motion to
Dismiss as to why some or all of Plaintiff's claims against Defendant Dowd should be dismissed,
Consequently, the Court decided to give Plaintiff a final opportunity to amend his complaint to
plead his “best case” prior to considering Defendant Dowd’s Motion to Dismiss. Thus, in the
April 12, 2021 order, the Court ordered Plaintiff to file, no later than April 26, 2021, an amended
complaint if he desired to continue to assert his claims against Defendant Dowd. As of today,
Plaintiff has failed to comply with the Court’s April 12, 2021 order. Consequently, the Court
recommends granting Defendant Dowd’s Motion to Dismiss for the reasons stated in the motion.

NOTICE OF RIGHT TO OBJECT TO PROPOSED

FINDINGS, CONCLUSIONS AND RECOMMENDATION
AND CONSEQUENCES OF FAILURE TO OBJECT

Under 28 U.S.C. § 636(b)(1), each party to this action has the right to serve and file specific
written objections in the United States District Court to the United States Magistrate Judge’s
proposed findings, conclusions and recommendation within fourteen (14) days after the party has

been served with a copy of this document. The United States District Judge need only make a de
novo determination of those portions of the United States Magistrate Judge’s proposed findings,
conclusions and recommendation to which specific objection is timely made. See 28 U.S.C. §
636(b)(1). Failure to file, by the date stated above, a specific written objection to a proposed
factual finding or legal conclusion will bar a party, except upon grounds of plain error or manifest
injustice, from attacking on appeal any such proposed factual findings and legal conclusions
accepted by the United States District Judge. See Douglass v. United Servs. Auto Ass’n, 79 F.3d
1415, 1428-29 (Sth Cir. 1996) (en bane), superseded by statute on other grounds, 28 U.S.C. §
636(b)(1) (extending time to file objections from ten to fourteen days).
ORDER

Under 28 U.S.C. § 636, it is hereby ORDERED that each party is granted until May 12,
2021 to serve and file written objections to the United States Magistrate Judge’s proposed findings,
conclusions and recommendation. It is further ORDERED that if objections are filed and the
opposing party chooses to file a response, the response shall be filed within seven (7) days of the
filing date of the objections.

It is further ORDERED that the above-styled and numbered action, previously referred to
the United States Magistrate Judge for findings, conclusions and recommendation, be and hereby
is returned to the docket of the United States District Judge.

SIGNED April 28, 2021.

 
